              Case 2:19-cv-01607-VCF Document 51 Filed 02/23/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      IRMA WIDNER,
4
                           Plaintiff,
5                                                           2:19-cv-01607-VCF
      vs.                                                   ORDER
6     JOSEPH DARGER, et al.,
7                           Defendants.
8

9           Before the Court is the Plaintiff’s Motion To Strike Defendants’ Answer And Enter Default
10   Judgment Against Defendants Joseph Darger And Edge Transportation, LLC (ECF Nos. 46 & 48).
11          Accordingly,
12          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 1:00 PM, March 9,
13   2021, on Plaintiff’s Motion To Strike Defendants’ Answer And Enter Default Judgment Against
14   Defendants Joseph Darger And Edge Transportation, LLC (ECF Nos. 46 & 48).
15          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
16   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
17   conference hearing by noon, March 8, 2021.
18          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
19          INSTRUCTIONS FOR THE VIDEO CONFERENCE
20          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
21   to the participants email provided to the Court.
22          • Log on to the call ten (10) minutes prior to the hearing time.
23          • Mute your sound prior to entering the hearing.
24          • Do not talk over one another.
25          • State your name prior to speaking for the record.
       Case 2:19-cv-01607-VCF Document 51 Filed 02/23/21 Page 2 of 2




1    • Do not have others in the video screen or moving in the background.

2    • No recording of the hearing.

3    • No forwarding of any video conference invitations.

4    • Unauthorized users on the video conference will be removed.

5

6    DATED this 23rd day of February, 2021.
                                                        _________________________
7                                                       CAM FERENBACH
                                                        UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
